BILL OF COSTS

  TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                                 No. 14-14-00414-CV

                                  Shawna K. Milne

                                         v.

                                  Koorosh Olyaie

          (No. 1045855 IN CO CIVIL CT AT LAW NO 1 OF HARRIS COUNTY)


  TYPE OF FEE        CHARGES         PAID/DUE           STATUS           PAID BY
     MT FEE            $10.00        12/19/2014         E-PAID             ANT
   RPT RECORD          $176.00       11/19/2014          PAID              ANT
     MT FEE            $10.00        10/29/2014         E-PAID             APE
     MT FEE            $20.00        09/24/2014         E-PAID             ANT
     MT FEE            $10.00        09/05/2014         E-PAID             ANT
     MT FEE            $10.00        07/27/2014         E-PAID             ANT
   CLK RECORD          $58.00        06/26/2014          PAID              ANT
      FILING           $175.00       06/23/2014          PAID              ANT
STATEWIDE EFILING      $20.00        06/23/2014          PAID              ANT



  The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                    are $489.00.


  Court costs in this cause shall be paid as per the Judgment issued by this Court.

        I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
 APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
 is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
 FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
 above numbered and styled cause, as the same appears of record in this office.
    IN TESTIMONY WHEREOF, witness
    my hand and the Seal of the COURT
    OF APPEALS for the Fourteenth District
    of Texas, June 5, 2015.




2